Case 7:19-cv-Ol766-NSR Document 1 Filed 02/26/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 30 BENEFIT FUNDS, lndex No.: 19-CV-1766

COMPLAINT
Plaintiffs,

-against-

WHITE PLAINS PLAZA REALTY, LLC,

W\./\/\/\./\/V\./\/\./\/`/\_/V

Defendants.

 

Plaintiffs, Trustees of the International Union of Operating Engineers Loeal 30 Beneflt
Funds (hereinafter referred to as the "Funds") or (eollectively referred to as “Plaintiffs”) by their
attorneys Barnes, Iacearino & Shepherd LLP allege as follows:

JURISDICTION AND VENUE

1. This action is based on the provisions of Section 301 of the Labor Management
Relations Act of 1947 (hereinafter referred to as the "Taft-Hartley Act") 29 U.S.C. Section 185,
and on Section 502(a)(3) and Section 515 of the Employee Retirement Income Seeurity Act, as
amended (hereinafter referred to as "ERISA") (29 U.S.C. Section 1132(a)(3) and 29 U.S.C.
1145).

2. Jurisdiction is conferred upon this Court by Section 301 of the Taft-Hartley Act (29
U.S.C. Section 185) and Sections 502(e)(1) and 502(f) of ERISA (29 U.S.C. Sections 1132(e)(1)

and 1132(f)); and derivative jurisdiction is contained in 28 U.S.C. Sections 1331 and 1337.

Case 7:19-cv-Ol766-NSR Document 1 Filed 02/26/19 Page 2 of 7

3. Venue properly lies in this District under the provisions of 502(e)(2) of ERISA (29
U.S.C. Section 1132(e)(2)) and Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185) and
28 U.S.C. Section 139l(b).

4. This action is brought by the respective Trustees of the Funds in their fiduciary
capacities for monetary damages and other equitable relief under ERISA and for breach of a
labor contract to secure performance by an employer of specific statutory and contractual
obligations to timely submit required monetary contributions and/or reports to the Plaintif`fs and
permit and cooperate in the conduct of an audit.

PARTIES

5 . The Plaintiffs’ Trustees are, at all relevant times, the fiduciaries of` jointly administered
multi-employer, labor management trust funds as defined by Section 3(21)(A) and Section
502(a)(3) of ERISA (29 U.S.C. Sections 1002(21)(A) and 1132(a)(3)). The Funds are
established and maintained by the lnternational Union of Operating Engineers Local 30
(hereinafter referred to as the “Union”) and various employers pursuant to the terms of the
Collective Bargaining Agreements in accordance With Section 302(0)(5)(1) of the Taft-Hartley
Act (29 U.S.C. Section 186 (c)(5)). The Funds are employee benefit plans Within the meaning of
Sections 3(1), 3(2), 3(3) and 502(d)(l) of ERISA (29 U.S.C. Sections 1002 3(1), 3(2), 3(3) and
1132(d)(1)), and multi-employer plans Within the meaning of Sections 3(37) and 515 of` ERISA
(29 U.S.C. Sections 1002(37) and 1145). Plaintiffs are Trustees of` the Funds and the “plan
sponsor” Within the meaning of Section (3)(16)(B)(iii) of ERISA (29 U.S.C. Section
1002(16)(B)(iii)).

6. The Funds provide fringe benefits to eligible employees, retirees and their dependents

on Whose behalf the employer is required to contribute to the Funds, pursuant to its Collective

Case 7:19-cv-Ol766-NSR Document 1 Filed 02/26/19 Page 3 of 7

Bargaining Agreement (hereinafter referred to as the "C.B.A.") between Defendant and the
Union. The Funds are authorized to collect in a timely fashion contribution benefits on behalf of
the employees employed by the employers, and the Plaintiffs’ Trustees as fiduciaries of the
Funds are authorized to maintain suit as independent legal entities under Section 502(d)(1) of
ERISA (29 U.S.C. Section 1132(d)(1)) and are obligated to bring actions to enforce the
provisions of the C.B.A that concern the protection of employee benefit rights.

7. The Funds' principal office is located and administered at 16-16 Whitestone
EXpressWay, Sth floor, Whitestone, NY 11357, in the County of Queens.

8. The Union is a labor organization Within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. Section 185) Which represents employees in an industry affecting
commerce as defined in Section 501 of the Taft-Hartley Act (29 U.S.C. Section 142), and Section
3(4) of ERISA (29 U.S.C. Section 1002(4)), and as further defined in Section 12 of the General
Associations LaW of the State of NeW York.

9. The Union maintains an office and is administered at 16-16 Whitestone Expressway,
Sth floor, Whitestone, NY 11357, in the County of Queens.

10. Upon information and belief, the Defendant, White Plains Plaza Realty, LLC
(hereinafter referred to as “the Employer or “the Defendant”) at all relevant times, Was and is an
“employer” Within the meaning of Sections 3(5) and 515 of ERISA (29 U.S.C. Sections 1002(5)
and 1145) and Was and still is an employer in an industry affecting commerce Within the meaning
of Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185).

9. Upon information and belief, the Defendant, White Plains Plaza Realty, LLC, is a for-
profit domestic corporation With its principal place of business at 1 North Broadway, White

Plains, NY 10601, in the County of Westchester.

Case 7:19-cv-01766-NSR Document 1 Filed 02/26/19 Page 4 of 7

CAUSES FOR RELIEF
AS AND FOR A FIRST CLAIM FOR RELIEF

12. The Employer executed a C.B.A. with the Union and/or was and still is a party to a
C.B.A. with the Union by virtue of membership in an Employer Association.

13. The C.B.A. requires the Employer to submit contribution reports setting forth the
hours that each of its employees worked and the amount of contributions due pursuant to the rate
schedules set forth in the C.B.A. for all work performed by its employees covered by the C.B.A.
and to remit such monetary contributions in accordance with the C.B.A.

14. Upon information and belief, as a result of work performed by the individual
employees of the Employer, pursuant to the C.B.A. there became due and owing to the Funds
from the Employer contribution reports and fringe benefit contributions.

15. Pursuant to the C.B.A. and the Policy for Collection of Delinquent Contributions, the
Defendant is required to permit and cooperate with the Funds and/or their designated agents or
representatives in an audit of the Defendant’s financial records for the purpose of ascertaining
whether the full amount of benefit contributions have been made to the Funds as required under
the C.B.A. and to verify the accuracy of the Defendant’s contribution reports.

16. The Defendant has failed and refused to allow an audit by the Funds for the effective
period of the C.B.A.

17. The Defendant’s failure, refusal or neglect to allow an audit constitutes a violation of
the C.B.A. between the Defendant and the Union wherein the Funds are third party beneficiaries

18. Pursuant to the C.B.A. and the Policy for Collection of Delinquent Contributions, due

to the Employer’s failure to timely remit payment of fringe benefit contributions, the principal

Case 7:19-cv-01766-NSR Document 1 Filed 02/26/19 Page 5 of 7

due shall be subject to interest and liquidated damages In addition, if enforcement or collection
procedures shall be commenced against an employer, such employer shall be required to pay the
reasonable cost of expenses including auditors’ fees, attorney’s fees, court costs and
disbursements

l9. Accordingly, the Defendant must permit and cooperate in the conduct of an audit by
the Plaintiffs and is liable to Plaintiffs for benefit contributions found due and owing pursuant to
an audit, plus liquidated damages, interest, auditors’ fees, and attorneys’ fees in an amount to be
determined by the audit.

AS AND FOR A SECOND CLAIM FOR RELIEF

20. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in
Paragraphs “l” through “19” of this Complaint as if fully set forth at length herein.

21. In accordance with ERISA Section 209, 29 U.S.C. 1059, the Defendant is responsible
for maintaining the books and records sufficient to allow the Funds to conduct an audit and its
failure to do so constitutes a violation of ERISA.

22. Section 515 of ERISA, (29 U.S.C. Section 1145) requires employers to pay fringe
benefit contributions in accordance with the terms and conditions of the C.B.A.

23. An employer who has failed to pay or timely pay the fringe benefit contributions
and/ or submit the contribution reports owed as a result of work performed by individual
employees of the employer constitutes a violation of Section 515 of ERISA (29 U.S.C. Section
1 145 ).

24. Section 502 of ERISA (29 U.S.C. Section 1132) provides that upon a finding of an
employer violation of` Section 515 of ERISA (29 U.S.C. Section 1145) which requires employers

to pay fringe benefit contributions in accordance with the terms and conditions of collective

Case 7:19-cv-01766-NSR Document 1 Filed 02/26/19 Page 6 of 7

bargaining agreements the Court shall award payment to a plaintiff" s fund the unpaid fringe
benefit contributions, plus liquidated damages and interest on the unpaid principal amount due,
together with auditors’ fees, attorneys’ fees, costs and disbursements incurred in the action.

25. The failure to permit an audit has injured the Funds by delaying the investment of
contributions that are found due pursuant to the audit and causing unnecessary administrative
costs for the Funds and has injured the participants and beneficiaries and other contributing
employers of the benefit plan in the form of lower benefits and higher contribution amounts

26. Accordingly, the Defendant is liable to Plaintiffs under the C.B.A. the Policy for
Collection of Delinquent Contributions concerning the payment of fringe benefit contributions
and under Sections 209, 502 and 515 of ERISA (29 U.S.C. Sections 1059, 1132 and 1145) due to
the failure to permit an audit and pay the contributions that are due and owing.

27. Accordingly, the Defendant must permit and cooperate in the conduct of an audit and
is liable to the Funds in an amount to be determined by the audit, which shall include liquidated
damages, interest, auditors’ fees and attorneys’ fees pursuant to Section 502 of ERISA (29

U.s.c. section 1132).

WHEREFORE, Plaintiffs respectfully pray for Judgment against Defendant, White
Plains Plaza Realty, LLC as follows:

On the First and Second Claims f`or Relief as follows:

(a) An Order requiring the Defendant to permit and cooperate in an audit of the
Defendant’s books and records by the Plaintiffs or its agents for the effective period
of the Collective Bargaining Agreement;

(b) For a Judgment against the Defendant for any monies found due and owing as a
result of the audit of Defendant’s books and records which shall include the
principal amount due, plus interest from the date of the delinquency, liquidated

Case 7:19-cv-01766-NSR Document 1 Filed 02/26/19 Page 7 of 7

damages calculated of the principal amount found due, attorneys’ fees, and the cost
of the audit as provided for in the Collective Bargaining Agreement and/or Policy
for Collection of` Delinquent Contributions;

(c) Court costs and disbursements as stated in Plaintiffs’ Policy For Collection of
Delinquent Contributions and as mandated by Section 502(g)(D) of ERISA, 29
U.S.C. Section ll32(g)(2)(D) and the Trade Agreement; and
(d) For such other and further relief as to the Court deems appropriate
Dated: Elmsford, New York
February 25, 2019

Respectfully submitted,
Barnes, Iaccarino & Shepherd LLP

haw a rata

 

Daiia L. Henke, Esq.
Attorneys for Plaintiffs

258 Saw Mill River Road
Elmsford, New York 10523
(914) 592-1515

